Title: From George Washington to Major General Israel Putnam, 19 September 1778
From: Washington, George
To: Putnam, Israel


          
            Sir,
            West Point Sepr 19th 1778
          
          On consideration it appears to me best, that you should incamp with the division under your command on the East side of the River; so as to preserve as easy a communication with the forts, as the situation of the ground will permit. This position will be most convenient both for the benefit of water and for the greater facility with which you may form a junction with the rest of the army in case of emergency.
          Col. Malcolm will continue in the immediate command of the forts and garrison; and in the immediate direction of the several works carrying on, for the defence of the river.
          You will discharge the New York Militia; and the two regiments of Connecticut militia under Cols. McClellan and Enos.
          You will furnish dayly such fatigue parties from your division as shall be found necessary to aid the Garrison in carrying on the works.
          You will, from time to time, relieve the troops you were directed to leave at Hawes landing that one regiment may not be too long detached from the Brigade to which it belongs, which is always attended with inconveniences. I am Sir Yr most Obedt servant.
        